USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                             United States Court of Appeals                                For the First Circuit                                 ____________________          No. 96-1888                                GRAPHICS SUPPLY, INC.,                                Plaintiff, Appellant,                                          v.                           POLYCHROME CORPORATION, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                            Coffin, Senior Circuit Judge,                                    ____________________                              and Stahl, Circuit Judge.                                         _____________                                 ____________________               Francisco M. Troncoso for appellant.               _____________________               Carlos M. Sanchez La Costa with whom  Pedro J. Santa-Sanchez               __________________________            ______________________          was on brief for appellees.                                 ____________________                                    June 23, 1997                                 ___________________               COFFIN,  Senior Circuit  Judge.   This  appeal concerns  the                        _____________________          nature  of  the  relationship  between  two  corporate  entities.          Appellant   Graphics   Supply    contends   that   an   exclusive          principal/dealer relationship existed  between it and  Polychrome          Corporation,   which  was   impaired  by   Polychrome's  actions,          allegedly in violation of Puerto Rico's Dealer Act.  The district          court granted summary judgment for Polychrome.  We affirm.                                                       FACTS                                        _____               The two parties in the instant appeal are a manufacturer of          lithographic supplies, Polychrome Corporation ("Polychrome"), and          a Puerto Rico dealer of these supplies, Graphics Supply, Inc.          ("Graphics").  Graphics contends that an exclusive dealer            relationship existed between the two entities, and that          Polychrome took a series of actions that impaired the          relationship, thereby violating Puerto Rico's Law 75, "the          Dealer's Act,"  10 L.R.P.A. 278.  We review the pertinent facts          in the light most favorable to Graphics.  See Grenier v. Cyanamid                                                    ___ _______    ________          Plastics, Inc., 70 F.3d 667, 671 (1st Cir. 1995).          ______________               Graphics has served as a dealer for Polychrome in the Puerto          Rico market since 1975.  On January 1, 1989, a new Dealer          Agreement was executed between the two (the "Dealer Agreement"),          defining their arrangement as a standard dealer relationship.           While Graphics initially protested signing this new Agreement,          contending that it wished to continue the exclusive relationship                                         -2-          it maintained existed between the two, Graphics eventually          capitulated, at least partially in response to a letter from          Polychrome's vice president for legal affairs, Barbara Cane,          indicating that the two companies had never had an exclusive          relationship and that Graphics' failure to sign the standard          dealership agreement might result in a termination of the          relationship altogether.1  Graphics asserted that it was assured          by individuals at Polychrome that an exclusive relationship would          continue to exist, the new Agreement notwithstanding; Polychrome          disagrees with this assertion.  However, as of April 26, 1996,          Graphics concedes that this is a non-exclusive agreement, and          does not contend there were private assurances.                  The dealings between the two companies apparently          deteriorated over the following years, with Graphics contending          that Polychrome improperly approached clients directly, and that          Polychrome failed to keep Graphics adequately supplied, leading          to losses by Graphics.  Graphics eventually filed suit against          Polychrome, alleging violation of the Puerto Rico Dealer's Act,          breach of contract, and tortious interference with the                                        ____________________               1    Graphics cites  as support  for its contention  that an          exclusive relationship had previously  existed a 1980 letter from          James M. Graves, executive vice president of Polychrome, to Peter          Javier, president of Graphics.  This letter (which confirmed  the          substance of a  meeting between  Graves and Javier  in New  York)          stated  that Polychrome  would  not  actively  pursue  additional          distributors in  Puerto Rico, and that  Polychrome could continue          to sell its products to another Puerto Rico company.  It did not,          however, state  that the  relationship between the  two would  be          exclusive.                                           -3-          contractual relationship between Graphics and two of its          employees.               The district court initially granted Polychrome's Motion for          Summary Judgment on four of the six counts brought by Graphics,2          but refused to grant summary judgment on the remaining two           counts, stating that there was a genuine issue of material fact          on Count IV, and that Count VI could not be dismissed where Count          IV survived.3  However, the district court, on Polychrome's          motion for reconsideration, with little explanation for its          actions, subsequently granted summary judgment on these counts as          well.  This appeal by Graphics followed.                                      DISCUSSION                                      __________          1.   Standard of Review.               __________________                              Our review of the district court's grant of summary judgment          is de novo.   See Hachikian v. FDIC, 96 F.3d 502, 504 (1st Cir.             __ ____    ___ _________    ____                                        ____________________               2    These four counts  were as follows:   Count I: tortious          interference   by   Polychrome    with   Graphics'    contractual          relationship  with  two  of  its employees;  Count  II:  tortious          interference by  Polychrome  with Graphics'  business  operations          through a series  of actions; Count III:  violation of Law 75  by          Polychrome by  selling its  products directly  to several  of its          customers in Puerto Rico;  and Count V:  violation  by Polychrome          of  Law  75 by  negotiating  with potential  distributors  in the          Dominican Republic.               3    Count  IV  alleged   that  Polychrome  breached   their          contract  by purposely  failing  to  supply ordered  merchandise;          Count  VI alleged  that Polychrome  failed  to honor  debit notes          submitted by Graphics to Polychrome.                                           -4-          1996).  We may affirm on the grounds cited by the district court,          or on any independently sufficient ground.  See Garside v. Osco                                                      ___ _______    ____          Drugs, Inc., 895 F.2d 46, 49 (1st Cir. 1990).           ___________               Graphics appeals three issues:  first, the district court's          determination that a non-exclusive relationship existed between          Polychrome and Graphics;4 second, the grant of summary judgment          on Count IV; and finally, the grant of summary judgment on Count          VI.  We address each in turn.                          2.   Nature of the Dealer Agreement.               ______________________________                              As noted above, Graphics contends that the district court          erred in concluding that the parties did not have an exclusive          relationship.  Our starting point in reviewing this determination          must be the language of the Dealer Agreement between Graphics and          Polychrome, as it is well established that the interpretation of          such a contract under Puerto Rico law is limited to the terms of          the Agreement, barring ambiguities in those terms or apparent          inconsistency with the contracting parties' intent.  See Borschow                                                               ___ ________          Hosp. & Medical v. Cesar Castillo, 96 F.3d 10, 15 (1st Cir.          _______________    ______________          1996); see also Vulcan Tools of Puerto Rico v. Makita USA, Inc.,                 ___ ____ ___________________________    ________________          23 F.3d 564, 567 (1st Cir. 1994); Marina Ind. Inc. v. Brown                                            ________________    _____                                        ____________________               4    Graphics  casts this issue as an appeal on Counts III &          V;  Polychrome,  on  the  other  hand,  addresses  this issue  as          relating to Counts II and III.  The district court, for its part,          primarily addressed this issue in its discussion of Count III.                                         -5-          Boveri Corp., 114 P.R. Offic. Trans. 64, 72 (1983).  Indeed          ____________          Article 1233 of the Puerto Rico Civil Code provides:               If the terms of a contract are clear and leave no               doubt as to the intentions of the contracting               parties, the literal sense of its stipulations               shall be observed.  If the words should appear               contrary to the evident intention of the               contracting parties, the intention shall prevail.                31 L.R.P.A.   3471 (1991).          The 1989 Dealer Agreement between Graphics and Polychrome states          in section 1, "Purpose of Agreement":                The purpose of this Agreement is to set forth the               relationship of Polychrome and dealer and to               reduce to writing their entire Agreement.                Polychrome agrees to sell to dealer, on a                                                    ____               non-exclusive basis, such of the Polychrome               ___________________               Products of the Printing Division (Polychrome               Products) that from time to time Polychrome may               elect to make available to the Dealer (emphasis               added).          The language of the Agreement unambiguously states that the          relationship established is a non-exclusive one.  Furthermore,          the Agreement stipulates that it constitutes the full Agreement          between the parties.  See Borschow, 96 F.3d at 16 (integration                                ___ ________          clause nullifies any other oral or written understandings reached          between the two parties).5  In addition to these terms, the                                        ____________________               5    We  note that  the conduct  in  Borschow was  much more                                                    ________          egregious than that alleged here.  Here, there is a dispute as to          whether Polychrome ever made  representations to Graphics that an          exclusive  relationship between  the two  was either  intended or          contemplated.    In Borschow,  the  manufacturer's representative                              ________          explicitly assured the dealer  that an exclusive relationship was          intended,  notwithstanding  the  non-exclusive  language  in  the          contract between  the  two, and  the representative  subsequently          sent the dealer a document to  that effect.  See Borschow Hosp. &                                                       ___ ________________          Medical v. Cesar  Castillo, 96  F.3d 10, 12-13  (1st Cir.  1996).          _______    _______________          However,  even  in that  situation,  the  court  adhered  to  the                                         -6-          Agreement contains other terms indicating that a non-exclusive          relationship is contemplated.  For example, it explicitly          reserves to Polychrome the right to sell directly to any class of          customers and to appoint other dealers.               Graphics offers several theories as to why we should          disregard the Dealer Agreement's clear terms and find instead          that an exclusive relationship existed: the company alleges that          an earlier, 1980 agreement established an exclusive arrangement;          it claims that the new Agreement was signed under duress; and          most importantly, it alleges that the non-exclusive agreement was          either altered or replaced by a new one reflected in a January 1,          1992 letter from a Polychrome official to Graphics.                We note at the outset that much of the information upon          which Graphics hangs its hat is patently inadmissible since the          language of the Agreement is clear.  See Borschow, 96 F.3d at                                               ___ ________          15-16 (Puerto Rico Civil Code and parol evidence rule both          preclude reference to extrinsic evidence where contract terms are          clear).  It is therefore unnecessary to dwell on these          allegations; however, we choose to dispose of them briefly.6               The January 1, 1992 letter, which Graphics suggests is          either a novation or a substitution of an exclusive Agreement for          the non-exclusive one created by the Dealer Agreement, does not                                        ____________________          language of the contract and found that the relationship  between          the two was a non-exclusive one.  See id.                                            ___ __               6    The  parties'  intent  is  not  an issue  here,  as  no          evidence has  been presented suggesting that  Polychrome intended          an exclusive  relationship other than  Graphics' obviously  self-          serving statements to this effect.                                         -7-          support Graphics' position.7  The letter nowhere says that it          establishes an exclusive relationship.  Graphics contends that,          because the letter sets out the terms of compensation Graphics          was to receive for accounts pursued directly by Polychrome, it          establishes that an exclusive relationship already existed          between the two.  In fact, the letter merely specifies          compensation rates for services to be rendered by Graphics to          accounts pursued directly by Polychrome, in exact accordance with          the terms stipulated in the Dealer Agreement,  7.8               Under Law 75, where the conduct of the parties indicates an          intent to continue operating according to the terms of an          Agreement, this Agreement remains in continuing force between                                        ____________________               7    Paragraph six of the letter states as follows:               6.   Graphics Supply and Polychrome will prepare a               joint target account list* [sic] (film and plates)                     ____________________               of accounts  $50,000 or larger  in annual  volume.               In  situations  where competitive  prices  are not               acceptable  to  Graphics  Supply, Polychrome  will               pursue  the business  on  a direct  basis.   Where               Polychrome direct business is obtained, Polychrome               will compensate Graphics  Supply based upon annual               account   volume.     This  compensation   is  for               equipment  maintenance   and  emergency  inventory               fulfillment services (emphasis in original).               8    Section 7 of the Dealer Agreement states as follows:               It is agreed that the execution of this Agreement shall               not limit  in anyway  [sic] Polychrome's right  to sell               any  Polychrome  Products  directly  to  any  class  of               customers,  in any  geographical  location.    However,               Polychrome, at its discretion, may  elect to compensate               Dealer for  services performed  by Dealer for  accounts               sold directly to Polychrome.               The  letter states:    "This compensation  is for  equipment          maintenance and emergency inventory fulfillment services."                                         -8-          them, despite any expiration date contained in the Agreement.9           See Gemco Latinoamerica, Inc. v. Seiko Time Corp., 623 F. Supp.          ___ _________________________    ________________          912, 918 (D.P.R. 1985).  We discern nothing in the record          indicating that the parties intended anything other than to          continue the relationship as set out in the Dealer Agreement.           Graphics contends that the 1992 letter reveals a new exclusive          relationship, formed because Polychrome wished Graphics to          transfer to it business that Graphics handled for a competitor;          in return for doing so, Graphics alleges that Polychrome agreed          to reappoint Graphics as its sole distributor within Puerto Rico.           In order for an Agreement to be novated, either the new agreement          must expressly declare that it replaces the old agreement, or the          old and the new agreements must be incompatible in all points.           See id. at 919 (citing Article 1158 of the Civil Code of Puerto          ___ __          Rico, 31 L.R.P.A.   3242).  However, as noted above, the letter          mirrors the terms of the continuing non-exclusive Dealer          Agreement.  Additionally, it defies credulity to view the letter          as a replacement for the five page extremely detailed non-          exclusive Agreement of January 1, 1989, impliedly -- but without          explicitly saying so -- instituting an exclusive dealership.           Furthermore, it is logically impossible for Graphics to be          "reappointed" to a status which the prior Agreement did not                                        ____________________               9    We  note that  this  also counters  Graphics' assertion          that the non-exclusive Dealer Agreement had expired.                                         -9-          confer.  The letter is therefore neither a novation nor the          substitution of an exclusive relationship for the existing one.10               The district court summarily dismissed the duress claim,          stating that Graphics had failed to provide sufficient evidence          to support it.  Our review of the record supports this          conclusion, as the only evidence presented was Javier's statement          to this effect in his Declaration.  As for the purported 1980          Agreement (as reflected in the 1980 Graves letter, see supra note                                                             ___ _____          1), even were this to be seen as an exclusive relationship, which          we doubt, it is clearly superseded by the 1989 non-exclusive          Dealer Agreement.                         3. Summary Judgment on Count IV.             ____________________________                              Count IV alleged that Polychrome breached the Dealer          Agreement by purposefully failing to supply merchandise ordered          by Graphics.  Law 75 specifically provides that "when the          principal or grantor unjustifiably refuses or fails to fill the          order for merchandise sent to him by the dealer in reasonable          amounts and within a reasonable time," this shall be presumed to                                        ____________________               10   We  also note that the novation theory may be waived as          it  was   not  presented  below.     See  Teamsters,  Chauffeurs,                                               ___  _______________________          Warehousemen & Helpers  Union, Local No. 59 v.  Superline Transp.          ___________________________________________     _________________          Co., 953 F.3d 17, 21 (1st Cir. 1992).           ___                                         -10-          have impaired the relationship, in contravention of the law.  10          L.R.P.A.   278a-1(b)(3) (1991).11                 The district court, in its April 1, 1996 Opinion and Order,           originally denied summary judgment on Count IV, saying there was          a genuine issue of material fact regarding Graphics' allegation          that Polychrome had breached the Dealer Agreement by purposely          failing to supply ordered merchandise.  However, in its April 25,          1996 Order, the court stated only that it found that Polychrome          was entitled to judgment as a matter of law on all counts          (including Count IV) on the ground that Graphics had not provided          any evidence suggesting the existence of any issues of material          fact.  The court therefore issued an order on that same day          dismissing the complaint, and later denied Graphics' motion for          reconsideration.                We note again that in the summary judgment context, the          party seeking to avoid summary disposition must bring forth          specific, material facts showing a genuine issue for trial.  See                                                                       ___          Garside, 895 F.2d at 48 (a fact is material if it could          _______          potentially affect the suit's outcome); see also Nat'l                                                  ___ ____ _____          Amusements, Inc. v. Town of Dedham, 43 F.3d 731, 735 (1st Cir.          ________________    ______________          1995) (an issue concerning such a fact is genuine if a reasonable          factfinder, examining all the evidence and drawing all reasonable                                        ____________________               11   Law  75  applies  to both  non-exclusive  and exclusive          agreements;  the  central  focus  is  whether  the  terms  of  an          agreement between  two parties have  been breached.   See  Vulcan                                                                ___  ______          Tools v. Makita USA, Inc., 23 F.3d 564, 569 (1st Cir. 1994).           _____    ________________                                         -11-          inferences helpful to the party resisting summary judgment could          resolve the dispute in this party's favor).                 Graphics' complaint listed two items of support for its          allegation of unfilled orders:  first, that Polychrome failed to          supply Graphics with lithographic film for more than nine months          (para 36); and second, that Polychrome failed to supply Graphics          with all the merchandise it had ordered, including lithographic          plates, and to supply Graphics on time with ordered merchandise.           These failures, Graphics maintains, establish that Polychrome          intentionally impaired the relationship.  Graphics' president,          Peter Javier, notes in his Declaration several occasions on which          orders were shipped via air freight rather than via the normal          methods; he maintains this expedited shipping was utilized by          Polychrome because it was not filling orders in a timely manner.                Polychrome counters by referring to a 1994 sworn statement          (the Colon declaration) indicating that the delays Graphics          experienced were due to a number of factors, none of which was          motivated by an intent to not fully supply Graphics.  These          included problems arising from special pricing accorded to          Graphics (which slowed the approval process), and lack of          inventory available for shipment due to the shutdown and          renovation of one of Polychrome's plants.  Indeed, Polychrome          points to the air shipments as evidence of its attempt to keep          Graphics as fully supplied as possible in the circumstances.                 Graphics makes no effort to refute the detailed explanations          in the Colon declaration.  We are left with no evidence that the                                         -12-          alleged delays were unjustifiable.  Moreover, many of the          documents submitted by the parties that bear on this issue and          might elucidate it are in Spanish, without English          translations.12  Where the existing record is inconclusive, it is          the appellant who must bear the brunt of the insufficient record          on appeal.  See Donovan v. Ritchie, 68 F.3d 14, 17 (1st Cir.                      ___ _______    _______          1995); see also Real v. Hogan, 828 F.2d 58, 60 (1st Cir. 1987).                  ___ ____ ____    _____          We are therefore compelled to affirm the district court's          dismissal of this claim, as without further assistance, we are          unable to discern support for Graphics' position in the record.           4. Count VI:  Jurisdictional Minimum.             _________________________________                              Graphics' original Count VI was a claim for debit notes          allegedly due in the amount of $9,500 (see Para 41 of Amended                                                 ___          Complaint).  On appeal, Graphics maintains that the allegation          contained in Count VI was that Polychrome refused to honor debit          notes and intentionally and maliciously withheld sums of money          due to Graphics, specifically $5,522.46 in commissions for          services provided to accounts to which Polychrome had sold          directly.13  However, there is no mention in the original Count                                        ____________________               12     Furthermore,  the  district  court  supplied  minimal          reasoning for its volte face on this issue.                13   This amount is undisputed by the parties, although they          differ  as to when payment  for this amount  was actually issued.          Graphics  alleges that  the check  was issued  on March  3, 1995,          whereas Polychrome says  it was paid  on December 19, 1994.   The          photocopy of the check contained in the record bears the date "03          03 95."                                         -13-          VI of allegedly withheld commissions.  We have repeatedly noted          that, absent extraordinary circumstances, a legal theory not          raised squarely in the lower court cannot be broached for the          first time on appeal.  See Superline, 953 F.3d at 21.  However,                                 ___ _________          whether this claim is seen as for $9,500 in debit notes or          $5,522.46 in withheld commissions, the amount falls below the          jurisdictional minimum, and we therefore affirm its dismissal on          this ground.                            Affirmed.          ________                                                                                                         -14-                                                                                                                                  -15-